Exhibit CERTIFICATION I, William B. Timmerman, certify that: 1.I have reviewed this Annual Report on Form10-K/A of South Carolina Electric& Gas Company; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date:March 3, 2010 /s/William B. Timmerman William B. Timmerman Chairman of the Board and Chief Executive Officer 16
